Citation Nr: 0010290	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  95-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to November 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  In June 1997 and March 1999, 
the Board remanded this claim to the RO for additional 
development.

In its March 1999 Remand, the Board explained that, in July 
1998, the veteran initiated an appeal of the RO's June 1998 
decision denying entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) secondary to 
mustard gas exposure.  In light of the veteran's action in 
this regard, the Board instructed the RO to issue the veteran 
and his representative a statement of the case pertinent to 
this issue, and provide them an opportunity to perfect an 
appeal of the RO's denial of this issue.  In May 1999, the RO 
complied with the Board's remand instruction by issuing a 
statement of the case.  Thereafter, however, the veteran did 
not file a substantive appeal.  Inasmuch as the veteran has 
not perfected an appeal of the RO's denial of entitlement to 
service connection for COPD secondary to mustard gas 
exposure, this issue is not now before the Board for 
appellate review. 


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for bronchitis in December 1969.  

2.  The Board notified the veteran of its decision and 
advised him of his appellate rights by letter dated December 
1969, but the veteran did not seek reconsideration of this 
decision or appeal the decision to the United States Court of 
Appeals for Veterans Claims.

3.  The evidence associated with the claims file subsequent 
to the Board's December 1969 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for bronchitis is not plausible inasmuch as it is not 
supported by a definitive, current diagnosis of bronchitis.


CONCLUSIONS OF LAW

1.  The Board's December 1969 decision denying entitlement to 
service connection for bronchitis is final.  38 U.S.C.A. §§ 
7103, 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999). 

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
bronchitis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

3.  The claim of entitlement to service connection for 
bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
bronchitis.  The RO denied the veteran service connection for 
bronchitis in August 1969, and in December 1969, the Board 
affirmed this denial.  The Board based its denial on the 
following findings: (1) although the veteran was treated for 
acute bronchitis during service, his symptoms subsided and he 
returned to duty apparently cured; (2) his discharge 
examination disclosed no residuals; (3) the record contained 
no medical evidence of the existence of a respiratory 
disorder subsequent to service; and (4) the veteran's in-
service pulmonary infection was acute and transitory in 
nature, resulting in no residual disability.

In denying the veteran's claim, the Board considered: (1) the 
veteran's service medical records; (2) VA examination reports 
dated April 1960 and February 1968; (3) reports of a private 
hospitalization dated February 1965; (4) letters from 
Lawrence B. Gang, M.D., dated April 1965 and April 1969; (5) 
a letter from the veteran's spouse received in April 1969; 
(6) statements from the veteran and his representative dated 
or received in June 1969, October 1969, and November 1969; 
and (7) letters from Leonard H. Stern, M.D., dated July 1945 
and July 1969.  

Collectively, this evidence establishes that the veteran had 
a bronchial infection prior to service, acute bronchitis 
during service, and no bronchial problems from discharge in 
November 1945 to 1969.  According to the letters from Dr. 
Stern, in November 1944, before the veteran entered service, 
Dr. Stern treated the veteran for a chronic bronchial 
infection and tentatively diagnosed him with infiltrative 
productive tuberculosis (TB) of both upper lobes.  Dr. Stern 
also treated the veteran in 1945 and 1946, but he did not 
specify the complaints for which he rendered this treatment.  
According to the service medical records, the veteran was 
hospitalized from June 1945 to August 1945, for, in part, 
bronchitis.  During this stay, a physician acknowledged the 
veteran's history of bronchitis and possible TB and 
determined that hospital findings did not support a diagnosis 
of TB.  On discharge, a physician rendered a diagnosed of 
acute bronchitis, organism unknown.  During the November 1945 
separation examination, April 1960 and February 1968 VA 
examinations, and February 1965 hospitalization, the veteran 
did not report and the examining physicians did not note any 
abnormalities of the bronchi.  

The Board notified the veteran of its December 1969 decision 
and advised him of his appellate rights by letter dated the 
same month.  When the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (1999).  The veteran in this case did not 
seek reconsideration of the Board's December 1969 decision or 
appeal the decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  Therefore, the decision is 
final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet.App. 216, 220 (1994); Suttman v. Brown, 5 Vet.App. 127, 
135 (1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(West 1991); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet.App. 209, 218-
219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claim since the Board's  December 1969 decision includes: (1) 
private hospitalization reports dated January 1946; (2) a 
letter from the veteran's employment manager dated February 
1949; 
(3) private clinical notes and x-ray and hospitalization 
reports dated from November 1958 to January 1960; (4) letters 
from Dr. Stern dated June 1970 and August 1970; (5) hearing 
testimony presented in November 1970; (6) VA clinical records 
dated from May 1984 to February 1985; (7) a report of VA 
examination for housebound status or permanent need for 
regular aid and attendance dated June 1984; 
(8) hospitalization, admission, operative and pathology 
reports from St. Mary's Hospital dated January 1983, October 
1984, March 1985, May 1985, June 1985, February 1990, March 
1990; (9) a VA hospitalization report dated November 1984; 
(10) a pulmonary function study (PFS) dated June 1985; (11) a 
letter from Everett B. Wray, III, M.D., dated May 1985; (12) 
statements of the veteran and his representative dated or 
received in March 1986, April 1995, September 1995, November 
1995, April 1996, January 1997, September 1997, December 
1997, July 1998, October 1998, September 1999, and October 
1999; (13) a letter from Hossein Hadi, M.D., dated March 
1993; (14) a letter from Mysore G. Narayan, M.D., dated March 
1996; (15) clinical notes, laboratory reports, urine specimen 
reports, x-ray reports, and gastrointestinal and pulmonary 
function studies from Dr. Narayan dated from August 1989 to 
September 1997; (16) a VA examination report dated July 1996; 
(17) congressional correspondence dated July 1996; (18) a 
memorandum from the State of Texas dated June 1997; (19) a 
letter from the Department of the Army received in January 
1998; (20) copies of training information; (21) an opinion of 
a VA physician dated March 1998; and (22) a VA field 
examination report dated June 1999. 

With the exception of Dr. Stern's letters, the veteran's 
November 1970 hearing testimony, some of the reports and 
clinical notes from Dr. Narayan and St. Mary's Hospital, the 
March 1998 opinion of the VA physician, and some of the 
statements of the veteran and his representative, the 
evidence noted above either does not address the condition at 
issue or is relevant only to the veteran's claim for service 
connection for bronchitis on a secondary basis, which the 
Board denied in March 1998.  The remaining evidence presented 
subsequent to the Board's December 1969 denial is neither 
cumulative nor redundant of evidence previously submitted to 
agency decisionmakers.  Therefore, the Board finds that it is 
new.  

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, a clinical note recorded by Dr. Narayan in 
October 1995, contradicts one of the bases of the December 
1969 denial, specifically, the finding that the record 
contains no evidence of a respiratory disorder subsequent to 
service.  This clinical note reflects that, in October 1995, 
the veteran sought treatment for complaints of shortness of 
breath of a few months duration and coughing that was 
bringing up mucoid sputum.  Dr. Narayan examined the veteran 
and diagnosed, in part, status post thoracotomy for cancer of 
the left lung and some cough with shortness of breath, 
possibly bronchitis.  Giving the veteran the benefit of the 
doubt, the Board accepts this less than definitive diagnosis 
of bronchitis as evidence establishing the existence of a 
respiratory disorder following service. 

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for bronchitis is reopened.  The Board must now 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Elkins, 12 Vet.App. at 
218-119; Winters, 12 Vet.App. at 206-207.  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  Grivois v. Brown, 6 Vet.App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

To establish a well-grounded claim for service connection, 
the veteran must submit: (1) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; (2) a medical diagnosis 
of a current disability; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  If a veteran served for 90 days or more during a 
period of war or after January 1, 1947, service connection 
may be presumed for certain diseases, including 
bronchiectasis, which manifest to a compensable degree within 
one year of service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995). 

In this case, as noted above, there is evidence of record 
establishing that the veteran had bronchitis, albeit acute, 
in service.  There is not, however, evidence of record 
establishing definitively that the veteran currently has 
bronchitis.  Dr. Narayan indicated in October 1995, that it 
was possible the veteran had bronchitis.  However, since the 
October 1995 visit with Dr. Narayan, no physician has 
diagnosed the veteran with bronchitis.  In fact, in March 
1998, the RO requested a VA physician to review the veteran's 
claims file and determine whether the veteran's lung cancer, 
bronchitis, COPD or any other pulmonary disorder could be 
attributed to his period of service.  The VA physician's 
findings included that there was no convincing evidence of 
the existence of bronchitis. 

The veteran and his representative have submitted multiple 
written statements and presented testimony indicating that 
the veteran's October 1995 respiratory complaints are related 
to his in-service bout of bronchitis.  However, their 
statements, alone, do not constitute competent medical 
evidence of such a relationship.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Inasmuch as the 
veteran's claim is not supported by medical evidence 
definitively establishing that the veteran currently has 
bronchitis, it is not plausible and must be denied as not 
well grounded.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bronchitis is reopened.

The claim of entitlement to service connection for bronchitis 
is denied as not well grounded.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 
BY



- 9 -


BY



- 1 -


